Citation Nr: 1228505	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  09-21 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for cervical degenerative and disc disease and cervical foraminal stenosis, claimed as residuals of a cervical spine disability. 

2.  Entitlement to an initial rating in excess of 20 percent for cervical myelopathy with neuropathy, left upper extremity. 

3.  Entitlement to an initial rating in excess of 20 percent for cervical myelopathy with neuropathy, right upper extremity.

4.  Entitlement to special monthly compensation based on the need for the aid and attendance of another person.  

5.  Entitlement to special monthly compensation (SMC) based on the loss of use of both hands and feet.

6.  Propriety of the reduction from a 20 percent rating to 10 percent for right lower extremity radiculopathy, effective March 26, 2012.   
7.  Propriety of the reduction from a 20 percent rating to 10 percent for left lower extremity radiculopathy, effective March 26, 2012.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from March 1941 to November 1945. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from  an April 2008 rating decision by the Appeals Management Center (AMC) in Washington, D.C. and January 2010 and May 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2011, the Veteran and his spouse testified during a hearing before the undersigned Veterans Law Judge at the VARO in St. Petersburg, Florida; a transcript of that hearing is of record.

In June 2011, the Board remanded issues one to three for additional development.
The Board construes July 2012 correspondence from the Veteran and his representative as a Substantive Appeal, and thus, finds that the Veteran has perfected an appeal as to the claims of entitlement to SMC based on the need for aid and attendance of another person and to SMC based on the loss of use of both hands and feet.  38 C.F.R. § 20.202 (2011).  As such, these issues are before the Board.

It is also noted that the RO did not adjudicate the issue of whether the Veteran is entitled to special monthly compensation due to being housebound.  See the December 2009 examination for housebound status or permanent need for regular aid and attendance; see also, M21-1MR, Part V, Subpart ii., Chapter 3, Section 1.d.  As this matter has not yet been adjudicated it is referred to the RO for the appropriate consideration.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (1).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board finds that the VA examination performed in March 2012 is inadequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 311(2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  In this regard, the VA examiner noted at that time that the Veteran had no complaints of neck pain or radiation.  However, recently received private medical records show that the Veteran has complaints of neck pain and joint stiffness.  In addition, the VA examiner attributed the Veteran's pain in his upper extremities to non service-connected diabetic neuropathy, and therefore, determined that nerve conduction studies (NCS) and electromyography (EMG) testing was not necessary.  However, the objective medical evidence does not provide a clear rationale and discussion as to the neurological manifestations medically related to the Veteran's service-connected myelopathy of the bilateral upper extremities or whether it is possible to separate manifestations of the Veteran's nonservice-connected diabetes from those of his service-connected neurological disabilities.   See Mittleider v. West, 11 Vet. App. 181 (1998) (where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the veteran's service-connected disability). 

Hence, the Board finds that the Veteran should be afforded a new VA examination, by a physician with the appropriate expertise, to determine the current severity of his service-connected spine and neurological disabilities on appeal, to include both upper and lower extremities.  Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

As the Board has accepted statements submitted in July 2012 as the Veteran's substantative appeal with regard to the issues of SMC for aid and attendance and SMC for loss of use of both hands and feet, the Board finds that an additional examination is also warranted.  

Under the pertinent criteria, the law provides that special monthly compensation is payable if a veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350 (2011).  The criteria for determining that a service member is so helpless as to be in need of regular aid and attendance are contained in 38 C.F.R. § 3.352(a) (2011).

Determinations as to the need for aid and attendance are factual in nature and must be based upon the actual requirements for personal assistance from others.  In making such determinations, consideration is given to such conditions as the:

(1)  Inability of the claimant to dress or undress him or herself or to keep him or herself ordinarily clean and presentable;

(2)  Frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance;

(3)  Inability of the claimant to feed him or herself through loss of coordination of upper extremities or through extreme weakness;

(4)  Inability to attend to the wants of nature; or

(5)  Incapacity, either physical or mental, that requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.

It is not required however that all of the disabling conditions enumerated be present before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his or her condition as a whole, and the need for aid and attendance must be regular, not that there be a constant need.  38 C.F.R. § 3.352(a) (2011).

An individual who is bedridden shall also be considered to require regular aid and attendance.  "Bedridden" constitutes a condition that through its essential character actually requires that an individual remain in bed.  The fact that a claimant has voluntarily taken to bed or that a physician has prescribed bedrest for a lesser or greater portion of the day to promote convalescence or cure will not suffice.  Id.

The Veteran is currently service-connected for hearing loss, rated as 30 percent disabling, cervical myelopathy with neuropathy of the left and the right upper extremities, each rated as 20 percent disabling, right and left lower extremity radiculopathy, each rated as 10 percent disabling, cervical degenerative joint and disc disease, rated as 20 percent disabling, and tinnitus, rated as 10 percent disabling.  The Veteran combined rating is 80 percent.  

The claims folder contains a VA Aid and Attendance Examination that was accomplished in conjunction with this claim in March 2012.  However, the Veteran has subsequently submitted new private medical records dated in June 2012 and his own statements indicating that his service-connected conditions have worsened and that he requires assistance at all times.  Because there is insufficient information as to whether the Veteran's actual service-connected disabilities are so severe as to require the need of aid and attendance of another person and in light of the development being requested above, it is the determination of the Board that the another examination should be accomplished addressing the Veteran's claims for SMC for aid and attendance and for loss of use of both hands and feet.  

In addition, the Board notes that since the May 2012 supplemental statement of the case, the Veteran has submitted a June 2012 private medical record from Tiffany Neurology Associates and an MRI report as well as his own personal statement pertinent to the issues on appeal.  As this evidence has not been considered by the RO and neither the Veteran nor his representative have waived initial consideration by the Agency of Original Jurisdiction (AOJ), the AOJ will have an opportunity on remand to review this evidence in the first instance. 

All outstanding VA medical records should be associated with the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Board also notes that recently received June 2012 private medical records indicate that the Veteran was to be seen in 2 months for follow-up (sometime in August 2012).  Hence, on remand, the RO/AMC should specifically request that the Veteran provide sufficient information and authorization to obtain all medical records from Tiffany Neurology Associates.  

Lastly, in a May 2012 rating decision, the RO reduced the 20 percent ratings to 10 percent for right and left lower extremity radiculopathy, effective March 26, 2012.   The Board construes the Veteran's statements submitted in July 2012 as a timely notice of disagreement with the May 2012 rating decision.   The RO has not issued the appellant a Statement of the Case with respect to these two claims.  Thus, the Board has no discretion and must remand these issues to the RO for the issuance of a Statement of the Case, to include notification as to the requirement to timely file a Substantive Appeal to perfect his appeal on these issues.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.   Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence (to include VA or non-VA medical records) pertinent to the claims on appeal that is not currently of record.  Specifically, the Veteran should be requested to provide authorization to obtain private medical records from Tiffany Neurology Associates.  If, in the alternative, the Veteran wants to obtain and submit these records, he may do so.  If there was no continuing treatment, the Veteran should so indicate.  

2.  Associate all outstanding VA medical records with the claims file or have them uploaded to Virtual VA. If the search for these records is negative, documentation must be included in the claims folder and the Veteran must be informed pursuant to 38 C.F.R. § 3.159(c).
 
3.  After completion of numbers 1 and 2 above, the Veteran should be scheduled for a VA spine examination.  The claims folder must be made available to the examiner performing the examination, and that examiner is asked to indicate that he or she has reviewed the claims folder.  All indicated tests should be accomplished (which may include, but are not limited to, NCS/EMG), and all clinical findings reported in detail. 

The spine examination should set out orthopedic and neurological findings reflecting the extent and severity of the Veteran's service-connected cervical spine disabilities, to include cervical degenerative disc disease and foraminal stenosis, cervical myelopathy with neuropathy of the right and the left upper extremities, and radiculopathy of the right and left lower extremities. 

The examiner is asked to discuss the nature and severity of intervertebral disc syndrome (IVDS) and/or incapacitating episodes, if any.  In addition, the examiner should address whether the Veteran's IVDS is moderate with recurring attacks; severe with recurring attacks with intermittent relief; or pronounced with persistent symptoms with little intermittent relief.  The examiner should also indicate whether the Veteran has muscle spasms associated with the service-connected cervical spine disability. 

(a)  In setting out neurological findings, the examiner should identify, and comment on the frequency or extent of, as appropriate, all neurological symptoms associated with the Veteran's cervical myelopathy of the right and left upper extremities, and radiculopathy of the right and left lower extremities, and provide an assessment of the extent or severity of the disability with respect to each extremity.   All neurological manifestations should be described in detail. 

The examiner should identify each nerve that is impaired (i.e., upper radicular group, middle radicular group, lower radicular groups, all radicular groups, radial nerve, median nerve, ulnar nerve, musculocutaneous nerve, circumflex nerve, and/or long thoracic nerve) and the extent of that impairment (i.e., mild, moderate, severe, or complete).  With respect to the sciatic nerve, the examiner should address whether the extent of the impairment is mild, moderate, moderately severe, severe, or complete.  

The examiner should also indicate whether it is possible to separate neurological symptoms of the veteran's nonservice-connected diabetes from those of his service-connected neurological disabilities on appeal.  See Mittleider, supra. 

(b) In setting out orthopedic findings, the examiner should conduct range of motion testing of the cervical spine, expressed in degrees.  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the cervical spine. If pain on motion is observed, the examiner should indicate the point at which pain begins. In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss of the cervical spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

Further, the examiner should indicate whether the Veteran has any ankylosis of the spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.  Incapacitation, to the extent identified, should be set out. 

4.  The Veteran should be scheduled for a VA aid and attendance examination. The claims folder must be made available to the examiner performing the examination, and that examiner is asked to indicate that he or she has reviewed the claims folder.  All indicated tests should be accomplished and all clinical findings reported in detail. 

The examiner is requested to determine the Veteran's need for special monthly compensation based on the need for regular aid and attendance due to service-connected disabilities.

Each of the Veteran's service-connected disabilities (hearing loss, cervical myelopathy with neuropathy of the left and the right upper extremities, right and left lower extremity radiculopathy, cervical degenerative joint and disc disease, and tinnitus) should be evaluated, and the examiner is asked to describe the nature of the Veteran's disabilities and the effect of his disabilities on her ability to perform daily functions.

Specifically, is the Veteran unable to dress or undress himself and keep himself ordinarily clean and presentable?  Does he require frequent adjustment of any special prosthetic or orthopedic appliances that cannot be done without aid?  Is he unable to feed herself through loss of coordination of upper extremities or through extreme weakness, or unable to attend to the wants of nature?  Does he have incapacity, physical or mental, that requires care or assistance on a regular basis to protect him from hazards or dangers incident to her daily environment?  Does he have any disability that requires that he remain in bed?  

When the examiner makes his or her determination with respect to the above questions, the examiner should specify whether it is a service-connected disability(ies) or a nonservice-connected disability(ies) or a combination thereof that would cause the Veteran to depend on another for regular aid and attendance.  In other words, if it is found that the Veteran is in need of aid and attendance, the examiner should opine as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's service-connected disabilities have caused this condition.

The examiner should also determine whether service-connected disabilities result in:

(a) The loss of use of one or both lower extremities at a level, or with complications, preventing natural knee action with a prosthesis in place;

(b) Anatomical loss or loss of use of the right or left arm at a level, or with complications, preventing natural elbow action with prosthesis in place with anatomical loss or loss of use of the right or left leg at a level, or with complications, preventing natural knee action with prosthesis in place; 

In determining whether there is natural elbow or knee action with prosthesis in place, consideration will be based on whether use of the proper prosthetic appliance requires natural use of the joint, or whether necessary motion is otherwise controlled, so that the muscles affecting joint motion, if not already atrophied, will become so.  If there is no movement in the joint, as in ankylosis or complete paralysis, use of prosthesis is not to be expected, and the determination will be as though there were one in place. 

(c) The examiner should also determine if the Veteran has the loss of use of the right or left hand and right or left foot, as the result of a service-connected disability.

Loss of use of a foot or a hand will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination should be made on the basis of the actual remaining function o the hand or foot, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance and propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.  See 38 C.F.R. § 4.63 .

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the condition(s) at issue, such testing or examination is to be accomplished prior to completion of the examination report.

5.  After the requested examination reports have been completed, it should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The examination reports should be returned to the examiners if deficient in any manner.

6.  After undertaking any procedural or evidentiary development deemed to be necessary, if the issues of the propriety of the reductions from 20 percent ratings to 10 percent for left and right lower extremity radiculopathy, effective March 26, 2012, are not resolved to the Veteran's satisfaction, issue a statement of the case to the Veteran and his representative and allow an appropriate period of time for response.  Inform the Veteran that a substantive appeal must be timely filed in order for the Board to review the claims on appeal.

7.  Then, the Veteran's claims on appeal should be readjudicated, to include consideration of all applicable schedular rating criteria.   If any aspect of the decision is adverse to the Veteran, issue a supplemental statement of the case, which considers evidence added to the claims folder since the issuance of the last supplemental statement of the case, and allow the appropriate time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

